DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 08/08/2019 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 

Claims 1, 2, 6, and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowley (U.S. 2003/0208119) hereinafter “Crowley” in view of Tanaka (U.S. 5596991) hereinafter “Tanaka” and Knight (U.S. 2006/0084875) hereinafter “Knight”.
Regarding claim 1, Crowley discloses a rotational intravascular ultrasound (IVUS) system [see [0006] of Crowley; the ultrasound transducer is rotational (i.e. IVUS)], comprising: 
a catheter [micro-acoustic imaging catheter 6; see [0074] and FIG. 1] comprising: 
a flexible body [catheter sheath 13; see FIG. 1 and [0075] and [0076]] configured to be inserted into a vessel [see FIG. 1 and [0075]];  
5a flexible drive cable [flexible drive shaft 18; see FIG. 1 and [0074]] disposed within the flexible body [see FIG. 1 and [0074]], wherein the flexible drive cable is configured to rotate [see [0074]; the transducer is being rotated by the drive shaft], wherein the flexible drive cable comprises a proximal portion and a distal portion [it is inherent that any shaft would have a proximal portion and a distal portion]; 
an electrical connector [connector 7; see FIG. 8 and [0084]] coupled to the proximal portion of the flexible drive cable [see FIG. 8] and configured to rotate with the flexible drive cable [see [0084]; the center shaft and connector rotate together]; and
10an ultrasound transducer [transducer 10; see FIG. 7d and [0083]] coupled to the distal portion of the flexible drive cable [see FIG. 7d] and configured to obtain ultrasound imaging data while rotating with the flexible drive cable [see [0084]; “the driveshaft coil assembly attached at its proximal end to the connector rotates transducer at speeds of about 1800rpm”]; and 
an interface module [drive motor unit 20; see FIG. 8 and [0084]] coupled to the proximal portion of the flexible drive cable [see FIG. 8] and configured to transmit electrical signals to the ultrasound transducer, [see [0084]; the transducer is electrically connected …to the proximal electronic components 22 which send receive and interpret signals from the transducer]
the interface 15module [drive motor unit 20; see FIG. 8 and [0084]] comprising:
 a spinning element [rotating connector 16 ] configured to be coupled to the electrical connector [connector 7; see FIG. 8 ]of the flexible drive cable and to rotate with the flexible drive cable [see [0084] and FIGs. 8 and 8a] ;
Crowley does not expressly disclose a slip ring interface configured to transmit the electrical signals between the interface module and the electrical connector of the flexible drive cable while 20the flexible drive cable is rotating, wherein the slip ring interface comprises a spinning contact, and a stationary contact, wherein the spinning contact is coupled to the spinning element and configured to rotate with the spinning element, and wherein the electrical signals comprise direct current (DC) signals associated with the ultrasound transducer obtaining the ultrasound imaging data.  
Tanaka, directed towards providing a connection between an interface and the intraluminal transducer [see abstract of Tanaka] further discloses a slip ring interface configured to transmit the electrical signals between the interface module and the electrical connector of the flexible drive cable while 20the flexible drive cable is rotating [see column 5, line 65- column 6, line 10 disclosing a slip ring configured to be connected to signal lines of the transducer], wherein the slip ring interface comprises a spinning contact [rotary body 42; see FIG. 3] , and a stationary contact [fixed socket 44; see FIG. 3], wherein the spinning [see column 6, lines 3-10; the signal lines 45 are connected to the rotary body] 
Knight further discloses wherein the electrical signals comprise direct current (DC) signals associated with the ultrasound transducer obtaining the ultrasound imaging data.[see abstract and [0022] and [0025] disclosing applying DC bias voltage (resulting in DC current) to the ultrasound transducer]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the rotational transducer of Crowley further and include a slipring interface comprising a spinning contact and a stationary contact coupled to the spinning element and configured to rotate with the spinning element according to the teachings of Tanaka in order to electrically couple the spinning part of the apparatus to the stationary sockets in the non-spinning section.[see column 2, lines 21-32 of Tanaka]  It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the current applied to the ultrasound transducer and make the current a DC current associated with the ultrasound transducer obtaining the imaging data according to the teachings of Knight in order to build a capacitive charge on the electrodes and flex or deflect the electrodes in order to create an ultrasound pulse; [see [0025] of Knight]

Regarding claim 2, Crowley further discloses that the interface module [drive motor 20] 
further comprises: stationary electrical circuitry [stationary coaxial cable 45] ; and rotating electrical circuitry [rotating electrical joint 27] coupled to the spinning element [rotating connector 16 ] and configured to 30rotate with the flexible drive cable [see FIGs. 8 and 8a and [0084] of Crowley].  
 

claim 6, Crawley further discloses that the rotating electrical circuitry [rotating electrical joint 27] comprises at least one of a transmitter, a time-gain control amplifier, an amplitude detector, a phase detector, an analog to digital converter, an optical transceiver, an encoder circuit [see [0084] last 5 lines of the paragraph disclosing an encoder detecting rotational position of the rotating assembly], a wireless communication component, or a microcontroller.  

Regarding claim 9, 5 Crawley further discloses that the interface module [drive motor 20] further comprises a motor configured to rotate the spinning element. [see [0084]; the motor rotates the rotating connector 16]   

Regarding claim 10, Crowley in view of Tanaka discloses all the limitations of claim 1 above [see rejection of claim 1]
Crowley in view of Tanaka does not disclose that the ultrasound transducer comprises at least one of a piezoelectric ultrasound transducer element, a piezoelectric 10micromachined ultrasound transducer (PMUT) element, or a capacitive micromachined ultrasound transducer (CMUT) element.  
knight further discloses that the ultrasound transducer comprises at least one of a piezoelectric ultrasound transducer element, a piezoelectric 10micromachined ultrasound transducer (PMUT) element, or a capacitive micromachined ultrasound transducer (CMUT) element.  [see [0004]-[0006] and [0022] of Knight]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Crowley in view of Tanaka further and make the transducer elements be either a piezoelectric 10micromachined ultrasound transducer (PMUT) element, or a capacitive micromachined ultrasound transducer (CMUT) element according to [see [0004] of Knight] 

Regarding claim 11, Crawley further discloses that the spinning element [rotating connector 16] comprises a generator for generating power for the ultrasound transducer.[see [0103]-[0104] of Crawley disclosing generating power to the circuitry of the ultrasound transducer]  

Regarding claim 12, Crowley in view of Tanaka discloses all the limitations of claim 1 above [see rejection of claim 1]
Crowley in view of Tanaka does not disclose that the DC signals power the ultrasound transducer to obtain the ultrasound imaging data.
Knight further discloses that the DC signals power the ultrasound transducer to obtain the ultrasound imaging data. [see [0025] of Knight]
  It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the DC signal of the ultrasound transducer to be DC signals according to the teachings of Knight in order to build a capacitive change on the electrodes of the CMUT transducer and operate it [see [0025] of Knight]

Regarding claim 13, Crowley in view of Tanaka discloses all the limitations of claim 1 above [see rejection of claim 1]
Crowley in view of Tanaka does not disclose that the DC signals comprise bias 20signals.  
Knight further discloses that the DC signals comprise bias 20signals [see [0022] and [0025] of Knight disclosing that DC bias voltage is applied across electrodes of the CMUT transducer]
[see [0025] of Knight]

Regarding claim 14, Crawly does not disclose that the spinning contract comprises a slip ring and wherein the stationary contact comprises a brush.
Tanaka further discloses that the spinning contact comprises a slip ring and wherein the stationary contact comprises a brush. [see column 5, line 65- column 6, line 10 disclosing a slip ring configured to be connected to signal lines of the transducer], 
It would have been obvious to a person of ordinary skill level in the art a the time of the filing of the invention to modify the system of Crawly further and make the spinning contact comprise of a slip ring and make the stationary contract comprise of a brush according to the teachings of Tanaka in order to provide a more efficient connection between electrical circuitry of the spinning contact and the stationary contact

Regarding claim 15, Crawley further discloses that 25the flexible body [catheter sheath 13; see FIG. 1 and [0075] and [0076]] comprises a proximal portion and a distal portion, and the flexible drive cable [flexible drive shaft 18; see FIG. 1 and [0074]] extends from the proximal portion of the flexible body to the distal portion of the flexible body [see FIG. 1 and [0074]-[0075]; the drive cable extends from the proximal portion where it is jointed to the connector 11 to the distal end where the transducer is located.].


Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowley (U.S. 2003/0208119) hereinafter “Crowley” in view of Tanaka (U.S. 5596991) hereinafter “Tanaka” and Knight (U.S. 2006/0084875) hereinafter “Knight” as applied to claim 1 above, and further in view of Masters et al. (U.S. 2009/0163817) hereinafter “Masters”.
Regarding claim 3, Crowley in view of Tanaka and Knight disclose all the limitations of claim 1 above [see rejection of claim 1]
Crowley in view of Tanaka and Knight does not disclose a transformer communicatively coupled to the stationary electrical circuitry and the rotating electrical circuitry such that the stationary electrical circuitry is configured to 5transmit AC signals to the ultrasound transducer via the transformer while the flexible drive cable is rotating.  
Masters, directed towards a transformer for use in conjunction with rotating transducers [see abstract of Masters] further discloses that the interface module further comprises: a transformer communicatively coupled to the stationary electrical circuitry and the rotating electrical circuitry such that the stationary electrical circuitry is configured to 5transmit AC signals to the ultrasound transducer via the transformer while the flexible drive cable is rotating.  [see FIG. 4 and [0026] of Masters]
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Crowley in view of Tanaka and knight and make the interface module further comprises: a transformer communicatively coupled to the stationary electrical circuitry and the rotating electrical circuitry such that the stationary electrical circuitry is configured to 5transmit AC signals to the ultrasound transducer via the transformer while the flexible drive cable is rotating according to the teachings of Masters in order to transmit AC signals for operation of the transducers.

Regarding claim 4, Crowley in view of Tanaka and Knight further discloses that the electrical connector [connector 7; see FIG. 8 of Crawley ] of the flexible drive cable comprises a first electrical 10contact and a second electrical contact [see FIG. 8 and 8a and [0084] of Crawley], the slip ring interface is communicatively coupled to the ultrasound transducer via the first electrical contact [see column 5, line 65- column 6, line 10 of Tanaka] 
Crowley in view of Tanaka and Knight does not discloses that the transformer is communicatively coupled to the ultrasound transducer via the second electrical contact.
Masters further discloses that the transformer is communicatively coupled to the ultrasound transducer via the second electrical contact. [see FIG. 4 and [0026] of Masters]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Crowley in view of Tanaka and Knight further and make the transformer be communicatively coupled to the ultrasound transducer via the second electrical contact according to the teachings of Masters in order to provide a connection between the transformer and the electrical connector.

Regarding claim 5, Crowley in view of Tanaka and Knight disclose all the limitations of claim 1 above [see rejection of claim 1]
Crowley in view of Tanaka and Knight does not disclose the transformer comprises a stationary component and a spinning component, wherein the spinning component is coupled to the spinning element and is configured to rotate with the spinning element relative to the stationary component.  
Masters further discloses that the transformer comprises a stationary component and a spinning component, wherein the spinning component is coupled to the spinning element and is configured to rotate with the spinning element relative to the stationary component [see [0023] of Masters].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Crowley in view of Tanaka and Knight further and make the transformer comprise of a stationary component and a spinning component, wherein the spinning component is coupled to the spinning element and is configured to rotate with the .  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowley (U.S. 2003/0208119) hereinafter “Crowley” in view of Tanaka (U.S. 5596991) hereinafter “Tanaka” and Knight (U.S. 2006/0084875) hereinafter “Knight” as applied to claim 1 above, and further in view of Thornton (U.S. 2009/0270737) hereinafter “Thornton”.
Regarding claim 7, Crowley in view of Tanaka and Knight disclose all the limitations of claim 1 above [see rejection of claim 1]
Crowley in view of Tanaka and Knight does not disclose a first PCB coupled to the spinning element, wherein the rotating electrical circuitry is mounted on the first PCB.
Thornton, directed towards an rotational transducer catheter [see abstract of Thornton] discloses a first printed circuit board (PCB) coupled to the spinning element, wherein the rotating electrical circuitry is mounted on the first PCB. [see [0037] of Thornton disclosing that the rotator 360 (i.e. the spinning element) is connected to a PCB board]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the spinning element of Crowley in view of Tanaka and knight further and connect the spinning element to a PCB board, wherein the rotating electrical circuitry is mounted on the PCB board according to the teachings of Thornton in order to save space by placing all the rotating electrical circuitry on a small area of the PCB board. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowley (U.S. 2003/0208119) hereinafter “Crowley” in view of Tanaka (U.S. 5596991) hereinafter “Tanaka” and Knight (U.S. 2006/0084875) hereinafter “Knight” as applied to claim 1 above, and further in view of Lee et al. (U.S. 2007/0167825) hereinafter “Lee”.
Regarding claim 8, Crowley in view of Tanaka and Knight disclose all the limitations of claim 1 above [see rejection of claim 1]
Crowley in view of Tanaka and Knight does not disclose a second PCB coupled to the interface module, wherein the stationary electrical circuitry is mounted on the second PCB.  
Lee, directed towards mechanically rotating ultrasound transducer catheters [see abstract of Lee] further discloses a second PCB coupled to the interface module, wherein the stationary electrical circuitry is mounted on the second PCB [see FIGS 14A-H and [0089] of Lee]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Crowley in view of Tanaka and knight further and use a second PCB coupled to the interface module, wherein the stationary electrical circuitry is mounted on the second PCB according to the teachings of Lee in order to save space by placing all the rotating electrical circuitry on a small area of the PCB board. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793